Case 3:15-cr-00434-MAS Document 32 Filed 09/24/20 Page 1 of 1 PagelD: 68

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *
*
vy. * CRIM. No, 15-434 (MAS)
Ba
RAHEEM POWELL :
oh ok oR

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
In accordance with Standing Order 2020-06, this Court finds:
That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and

The proceeding(s) held on this date may be conducted by:

 

Vv Video Teleconferencing

 

 

| | Teleconferencing, because video teleconferencing is not reasonably available for the

 

following reason:
[| The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[] Other:

an o og

} 7 ;
an v of
pom te A afd
ie A AN A
Date:9/24/2020 CA pt VN fe OD Nemo,

 

Hondrable Zahid N. Quraishi
United States Magistrate Judge
\ a

“,
